
	

115 SRES 459 IS: Recognizing “Black Maternal Health Week” to bring national attention to the maternal health care crisis in the Black community and the importance of reducing the rate of maternal mortality and morbidity among Black women. 
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2018
			Ms. Harris (for herself, Ms. Stabenow, Mrs. Feinstein, Mrs. Murray, Mrs. Gillibrand, Ms. Hirono, Ms. Warren, Ms. Baldwin, Mr. Booker, Mr. Merkley, Mr. Wyden, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing Black Maternal Health Week to bring national attention to the maternal health care crisis in the Black community and the
			 importance of reducing the rate of maternal mortality and morbidity among
			 Black women. 
	
	
 Whereas according to the Centers for Disease Control and Prevention, Black mothers in the United States die at 3 to 4 times the rate of White mothers;
 Whereas Black women in the United States suffer from life-threatening pregnancy complications twice as often as White women;
 Whereas United States maternal mortality rates are the highest in the developed world and are increasing rapidly;
 Whereas the United States has the highest maternal mortality rate among affluent countries because of the disproportionate death rate of Black mothers;
 Whereas the premature delivery rate among Black women is 49 percent higher than the rate among all other women;
 Whereas Black women are twice as likely to suffer from severe maternal morbidity than White women; Whereas high rates of maternal mortality among Black women span across income and education levels, as well as socioeconomic status;
 Whereas racial disparities exist across income and education levels; Whereas structural racism, gender oppression, and social determinants of health inequities experienced by Black women in the United States significantly contribute to the disproportionately high rates of maternal mortality and morbidity among Black women;
 Whereas race and racism play an integral role in maternal health outcomes, care, and policy; Whereas fair distribution of resources, especially with regard to reproductive health care services and maternal health programming, is critical to closing the maternal health racial disparity gap; and
 Whereas an investment must be made in Black women’s maternity care and in policies that support and promote affordable, comprehensive, and holistic maternal health care that is free from gender and racial discrimination: Now, therefore, be it
		
	
 That the Senate recognizes— (1)that Black women are experiencing high, disproportionate rates of maternal mortality and morbidity in the United States;
 (2)that the alarmingly high rates of maternal mortality among Black women is unacceptable; (3)that Congress must work toward ensuring that the Black community has adequate housing, transportation equity, nutritious food, clean water, environments free from toxins, fair treatment within the criminal justice system, safety and freedom from violence, a living wage, and equal economic opportunity;
 (4)that in order to improve maternal health outcomes, Congress must fully support and encourage policies grounded in the human rights framework that addresses Black maternal health inequity;
 (5)that Black women must be active participants in the policy decisions that impact their lives; (6)that Black Maternal Health Week is an opportunity to increase attention of the state of Black maternal health in the United States, amplify the voices of Black women and families, serve as a national platform for Black-women-led entities and efforts on maternal health, and enhance community organizing on Black maternal health; and
 (7)the significance of April 11 through 17, 2018, as Black Maternal Health Week.  